
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.35


DESCRIPTION OF DIRECTOR COMPENSATION

•Non-employee directors receive annual directors fees of $43,000 paid quarterly,
in advance.

•Audit committee members receive Titan stock valued at $7,000 per quarter, other
committee members receive stock valued at $5,000 per quarter.

•Committee chairpersons also receive chairperson's fees of $1,500 paid
quarterly, in advance, in additional compensation.

•Non-employee directors receive an option grant to purchase 5,000 shares of
Titan stock at fair market value on date of grant upon first election or
appointment to the Board.

•Non-employee directors receive an annual option grant to purchase 5,000 shares
of Titan stock at fair market value on the date of grant, awarded in February
each year.

•Non-employee directors will receive the following fees for attendance at any
meeting of the Board of Directors of Titan in excess of two meetings per
quarter: (a) a fee of $500 per telephonic meeting; and (b) a fee of $1,000 per
in person meeting.

•Ad Hoc Committee members will receive the following fees for meeting
attendance: (a) a fee of $500 per telephonic meeting; and (b) a fee of $1,000
per in person meeting.

•All meeting fees for meeting attendance are paid quarterly in arrears on the
first business day of the next quarter for meetings held in the preceding
quarter. Directors may elect to receive all or a portion of the annual retainer,
committee chairperson fees and any meeting fees in awards of unrestricted common
stock of Titan under Titan's 2000 and 2002 Employee and Director Stock Option
and Incentive Plan. For meeting fees, the number of shares subject to each stock
award is determined by dividing the total fees payable for which a stock
election has been made by a price per share equal to the average of the daily
average of the high and low price as quoted on the New York Stock Exchange of
Titan common stock on each trading day during the fiscal quarter for which the
fees are payable. For annual retainer, committee and committee chairperson fees,
the number of shares subject to each stock award is determined by dividing the
total fees payable for which a stock election has been made by a price per share
equal to the average of the high and low price as quoted on the New York Stock
Exchange of Titan common stock on the first trading day during the fiscal
quarter for which the fees are payable.

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.35

